—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support his conviction of assault in the second degree *962(Penal Law § 120.05 [4]; see, People v Gray, 86 NY2d 10, 19). We reject defendant’s contention that the verdict in this bench trial is against the weight of the evidence. Upon our review of the conflicting evidence, we cannot conclude that “the trier of fact has failed to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Assault, 2nd Degree.) Present — Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.